MEMORANDUM DECISION
                                                                                   FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                              09/06/2017, 10:06 am
this Memorandum Decision shall not be
                                                                                   CLERK
regarded as precedent or cited before any                                      Indiana Supreme Court
                                                                                  Court of Appeals
court except for the purpose of establishing                                        and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Leanna Weissmann                                         Katherine A. Harmon
Lawrenceburg, Indiana                                    Jared S. Sunday
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the matter of the Supervised                          September 6, 2017
Estate of Gary L. Steinmetz,                             Court of Appeals Case No.
deceased, with personal                                  15A05-1704-ES-701
representative Ruth Steinmetz                            Appeal from the Dearborn Circuit
Appellant-Petitioner,                                    Court
                                                         The Honorable James Humphrey,
        v.                                               Judge
                                                         Trial Court Cause No.
Daryl Steinmetz,                                         15C01-1611-ES-35
Appellee-Respondent




Altice, Judge.


                                          Case Summary




Court of Appeals of Indiana | Memorandum Decision 15A05-1704-ES-701 | September 6, 2017            Page 1 of 4
[1]   Ruth Steinmetz, as personal representative of the estate of her son Gary L.

      Steinmetz, appeals the trial court’s denial of a petition to probate Gary’s

      purported will. Concluding that the order from which Ruth appeals is neither a

      final judgment nor an appealable interlocutory order, we dismiss this appeal.


                                       Facts & Procedural History


[2]   Gary died unexpectedly on October 30, 2016, leaving behind Ruth, his sister

      Donna Johnson, his brothers Daryl and Terrance Steinmetz, and his minor

      niece Lydia Trabel (daughter of his deceased sister). On November 7, 2016,

      Ruth sought appointment as the personal representative of Gary’s estate,

      alleging that he died intestate. The trial court appointed Ruth personal

      representative under supervised administration that same day.


[3]   On December 8, 2016, Daryl filed a petition to remove Ruth as personal

      representative or, in the alternative, to appoint a co-personal representative. In

      the petition, Daryl alleged a belief that Ruth had been dissipating assets of the

      estate for her own use and benefit. He also alleged that Ruth might have been

      attempting to circumvent the legal distribution of the estate.


[4]   The following day, Ruth filed a petition to probate Gary’s will, dated February

      21, 2015, which she had allegedly just discovered at Gary’s house on the floor

      next to his recliner. Ruth claimed that she was the sole heir named in the will

      and should be executrix of the estate.




      Court of Appeals of Indiana | Memorandum Decision 15A05-1704-ES-701 | September 6, 2017   Page 2 of 4
[5]   The trial court held an evidentiary hearing on January 30 and February 21,

      2017, to determine whether to admit the purported will to probate. The validity

      of the handwritten document and whether it had been intended by Gary to be

      his will were hotly contested issues at the hearing. The trial court took the

      matter under advisement and, on March 8, 2017, entered an order denying

      Ruth’s petition. Specifically, the trial court found insufficient evidence that the

      document presented for probate constituted Gary’s last will and testament.


[6]   On March 27, 2017, Daryl filed a renewed request to remove Ruth as personal

      representative of the estate. Ruth quickly filed an inventory and appraisal of the

      estate and a response to Daryl’s request to have her removed. The trial court

      scheduled a hearing for April 18, 2017, which was later continued upon Ruth’s

      filing of the instant appeal on April 7, 2017.


                                          Discussion & Decision


[7]   In her notice of appeal, Ruth indicates that her appeal of the March 8, 2017

      order denying the petition for probate is an appeal from a final judgment. It is

      not. See In re Estate of Botkins, 970 N.E.2d 164, 167 (Ind. Ct. App. 2012)

      (“orders issued by a probate court are not final until the estate is closed”). See

      also Ind. Appellate Rule 2(H)(1) (a judgment is final if, among other things, “it

      disposes of all claims as to all parties”).


[8]   Whether an order is a final judgment governs our appellate jurisdiction.

      Botkins, 970 N.E.2d at 166. “The lack of [appellate] jurisdiction may be raised



      Court of Appeals of Indiana | Memorandum Decision 15A05-1704-ES-701 | September 6, 2017   Page 3 of 4
       at any time, and where the parties do not raise the issue, this court may

       consider it sua sponte.” Id.


[9]    Here, because the estate remained open after entry of the appealed order, the

       order does not constitute a final judgment. Id. at 166-67. Further, this

       interlocutory order is not appealable as a matter of right under Ind. Appellate

       Rule 14(A) and no certification of the order by the trial court and acceptance of

       jurisdiction by this court under App. R. 14(B) has taken place. Accordingly, we

       are without jurisdiction to entertain Ruth’s appeal.


[10]   Appeal dismissed.


       Baker, J. and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 15A05-1704-ES-701 | September 6, 2017   Page 4 of 4